ORDER
PER CURIAM.
Marques Morris (Defendant) appeals the judgment entered upon his conviction by a jury of murder in the first degree, section 565.020 RSMo Cum.Supp.1993, and armed criminal action, section 571.015 RSMo 1986. The trial court sentenced Defendant to a term of life imprisonment without probation or parole and a concurrent term of life imprisonment, respectively.
We have reviewed the briefs of the parties, the legal file and the record on direct appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The trial court’s judgment' is affirmed in accordance with Rule 30.25(b).
In this consolidated matter, Defendant also appeals from the denial of his Rule 29.15 motion after an evidentiary hearing. We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The motion court’s findings of fact are not clearly erroneous. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The motion court’s judgment is affirmed pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).